Citation Nr: 1722937	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  10-15 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial increased rating in excess of 10 percent disabling for Major Depressive Disorder (MDD).

2.  Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that granted service connection for MDD, effective July 1, 2008. 

In an April 2016 rating decision, the RO increased the disability rating for the Veteran's service-connected MDD to 50 percent disabling, effective January 3, 2012.  As the increase did not represent a total grant of the benefits sought on appeal, the claim remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

In November 2010, the Veteran testified before a RO Decision Review Officer (DRO).  A transcript of the hearing is of record.

As will be discussed in the decision below, the Board finds that the Veteran is entitled to at least a 50 percent disability rating for her service-connected MDD, from the date of claim.  However, further development is necessary to determine whether she is entitled to an even higher rating.  Accordingly, the issue of entitlement to an initial rating in excess of 50 percent for MDD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  In addition, the issue of service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the appellant if further action is required.  


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's MDD resulted, at least, in occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

Throughout the pendency of the appeal, the criteria for an evaluation of 50 percent for MDD have been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.S. § 1155; 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.S. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2016).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

By way of history, the RO granted service connection for MDD and assigned a rating of 10 percent, rated under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411, in an April 2009 rating decision.  The Veteran contested the initial rating in a July 2009 Notice of Disagreement.  In April 2016, an increased 50 percent rating for MDD was subsequently granted effective January 3, 2016.  The relevant rating criteria for MDD are as follows.

A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent rating is assigned for occupational and social impairment with decrease in work efficiency and intermittent period of inability to perform occupational tasks due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss.  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a) (2016).  When evaluating the level of disability from a mental disorder the rating agency will consider the level of social impairment but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

The Court has held that the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Another factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. 

After review of the evidence of record, the Board finds that the Veteran's MDD symptoms during the appeal period resulted in occupational and social impairment with reduced reliability and productivity, such that the criteria for a 50 percent disability rating have been met throughout the appeal period.

Turning to the medical evidence of record, service treatment records documented prolonged depression, panic attacks, and sleep impairment.  In June 2000, the Veteran reported experiencing prolonged depression.  A September 2006 clinician found the Veteran endorsing symptoms of major depression.  During this examination, the Veteran asserted that she had been experiencing insomnia, feelings of hopelessness, irritable mood, and flat affect for the last ten years.  

Ms. Vandiver, a licensed professional counselor, indicated in October 2006 that she had been treating the Veteran.  In a letter, Ms. Vandiver stated that the Veteran "suffers from severe Combat Operational Stress Syndrome along with Major Depression."

In addition, Dr. Nolan treated the Veteran during service for migraines.  Dr. Nolan's treatment records indicated worsening anxiety, depression, and insomnia issues.  The Veteran reported experiencing panic attacks twice a month. 

Also, the Veteran sought psychological treatment from Dr. Cofield in April 2008.  On April 30, 2008, the Veteran endorsed symptoms of decreased appetite, decreased, sleep, depressed mood, apathy, and feelings of hopelessness."  The Veteran reported hearing voices in her sleep, but not in the daytime.  Dr. Cofield stated that his impression was dysthymia; however, he had "entertained the possibility of a Major Depressive Disorder, PTSD, and/or Delusional Disorder."  Further, Dr. Cofield noted a possible "thought disorder."

Following separation, the Veteran continued to receive psychiatric treatment.  December 2008 VA treatment records noted "mild symptom of suicidal thoughts or wishes."  There, the Veteran endorsed symptoms of depression, restlessness, anxiety, fatigue, worry, irritability, and feeling of withdrawal.  The Veteran was assigned a GAF score of 55. 

In January 2009, the Veteran was afforded a VA examination.  The Veteran endorsed symptoms of suicidal ideations, insomnia, anxiety, panic attacks occurring one or twice a day, depression, as well as auditory and visual hallucinations.  The examiner addressed Dr. Cofield's assessment of a possible "thought disorder,"  determining that Dr. Cofield's "examination more likely than not reflect[ed] exaggeration of symptoms rather than an actual thought disorder."  In addition, the examiner stated that Ms. Vandiver's diagnosis of "combat operational stress syndrome" is "made up."  While the Veteran reported symptoms of psychosis during the examination, the examiner commented that "her report of these symptoms is questionable considering test results and inconsistency in her records."    

April 2009 VA treatment records reveal that the Veteran's medication had been recently adjusted.  The Veteran reported that the new dose "works better."  She also reported less auditory hallucinations, no suicidal or homicidal thoughts, anxiety, or symptoms of mania.  While the Veteran still felt depressed, she stated that the new medications helped. 

In May 2010, the Veteran was afforded another VA examination.  The examination report indicated a diagnosis of major depressive disorder recurrent with a provisional diagnosis of psychosis.  During the examination, the Veteran reported auditory hallucinations and occasional visual hallucinations.  The examiner opined that "[w]hile it is possible that the patient is exaggerating her symptoms, it is the examiner's opinion that her multiple symptoms of depression (anhedonia, sadness fatigue, insomnia, poor concentration, and other symptoms) cause reduced reliability and productivity."

In November 2010, the Veteran attended a DRO hearing.  There, the Veteran testified that she experienced panic attacks two to three times a week, insomnia and short term memory loss.  She reported visual hallucinations.  While the Veteran did not report suicidal or homicidal ideations, she indicated she wanted a weapon "not to hurt anyone" but to protect herself. 

In January 2012, the Veteran was afforded a VA psychiatric examination.  The examiner recorded a diagnosis of depressive disorder and posttraumatic stress disorder, secondary to military sexual disorder.  The examiner stated that she was unable to differentiate what symptoms are attributable to each diagnosis because PTSD and MDD diagnostically share many symptoms.  During the examination, the Veteran endorsed symptoms of depressed mood, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and obsessional rituals.  The Veteran also reported auditory hallucinations while she slept.  Ultimately, the examiner opined that the Veteran's MDD symptoms caused occupational and social impairment with reduced reliability and productivity. 

VA progress notes recorded reports of suicidal ideations in October 2015.  The clinician noted that the Veteran practices gun safety. 

The Board finds that the Veteran's MDD symptoms throughout the period under review approximate, at the least, occupational and social impairment with reduced reliability and productivity, entitling her to a 50 percent disability rating.

Initially, the Board acknowledges the Veteran's reports of insomnia, sleep difficulty, and auditory hallucinations during sleep.  2006 service treatment records first documented the Veteran's reports of insomnia.  In addition, January 2009 and May 2010 VA examiners found insomnia to be a symptom of her service-connected MDD.  The Veteran is currently not service-connected with a sleep disorder or condition.  When it is not possible to separate the effects of a service-connected condition from those of a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Based on the foregoing considerations, the reported symptoms of insomnia discussed during the course of the claim are for consideration in the evaluation of the Veteran's service-connected MDD. 

The Board turns, then, to the symptoms that it finds approximate at least occupational and social impairment with reduced reliability and productivity.  Throughout the claim period, the Veteran has continued to report symptoms of profound depression, anxiety, insomnia, auditory hallucinations, and weekly panic attacks.  The Board acknowledges that the January 2009 and May 2010 VA examiner questioned the genuineness of the Veteran's reported psychotic symptoms.  However, the Board finds highly probative the May 2010 VA examiner's opinion:  "While it is possible that the patient is exaggerating her symptoms . . . her multiple symptoms of depression . . . cause reduced reliability and productivity.  In addition, the January 2012 examiner reached a similar conclusion, finding her depression causes occupational and social impairment with reduced reliability and productivity.  Moreover, consistent reports of hopelessness and suicidal ideations, specifically in September 2006, December 2008, January 2009, and October 2015, warrant at least a 50 percent disabling rating.  See Bankhead v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 435, *19 (Mar. 27, 2017) (holding that the appropriate inquiry is whether either passive or active suicidal ideation, in the absence of other symptoms similar to those listed as examples in the criteria for a 70 percent rating, results in social and occupational impairment with deficiencies in most areas).  Hence, the medical treatment records, from service treatment records to the most recent VA examination, reveal that the severity, frequency, and duration of the Veteran's major depressive disorder cause reduced reliability and productivity.

In short, resolving all doubt in the Veteran's favor, the Board finds that the evidence of record reflects MDD symptomatology and impairment that more nearly approximates the criteria for a 50 percent disability rating throughout the appeal period.  Although this decision represents a partial grant of the benefits sought on appeal, the Board recognizes that further disposition of this issue would be premature and that additional evidentiary development is necessary, as outlined in the Remand portion of this decision, below. 


ORDER

An evaluation of 50 percent, throughout the entire appeal period, for MDD is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

REMAND

While further delay is regrettable, additional development is necessary prior to adjudication of the Veteran's service connection claim for sleep apnea and claim for entitlement to an initial disability rating in excess of 70 percent disabling.

In regards to the sleep apnea claim, September 2008 VA treatment records documented the Veteran's complaints of snoring, sleep talking, and occasional dreams of war.  The Veteran exhibited clinical features that were "highly suggestive of insomnia secondary to [her] history/ complaints of snoring overbite on exam etc."  However, the clinician noted that her symptoms were suggestive of a sleep related breathing disorder and planned to schedule a nocturnal polysomnogram to determine whether she has "any problems like Obstructive Sleep Apnea."

On December 28, 2008, the Veteran underwent a home-based sleep study.   The sleep study revealed "mild REM-related sleep-disordered breathing."  The clinician recommended the Veteran to use the CPAP machine at least five hours a night, each night of the week.  

In June 2009, VA progress notes documented the Veteran ongoing complaints of "excessive daytime sleepiness."  There, the clinician documented an impression of obstructive sleep apnea. 

In January 2012, the Veteran was afforded a VA examination.  The Veteran reported trouble falling asleep in the military and that she regularly experienced daytime sleepiness.  In rendering her opinion, the examiner did not schedule a new polysomnogram.  Instead, the examiner relied on the results of the December 2008 home-based sleep study.  The examiner noted that a split sleep study had been requested, but at the time of issuing her opinion, it had not been completed.  Ultimately, the examiner opined that the Veteran's sleep condition less likely than not was incurred in service.  The examiner did not explain the significance of the June 2009 diagnosis of obstructive sleep apnea.  Because the examiner failed to explain the conflicting medical evidence, a new VA examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

In regards to the Veteran's MDD claim, the current medical evidence of record does not clearly show how the frequency, severity, and duration of the Veteran's MDD symptoms affect her work, family relations, judgment, thinking, or mood.  Here, September 2006 service treatment records documented reports of hopelessness.  Also, VA examination and treatment records in December 2008, January 2009, and October 2015 revealed suicidal ideations.  In addition, the Veteran has continually reported psychotic symptoms.  But, the Board acknowledges that the January 2009 VA examiner questioned the genuineness of her reporting.  Also, the May 2010 examiner stated that the Veteran's reporting of auditory and visual hallucination was not "the most typical presentation of psychosis major depression.  The quality of this patient's interaction with the examiner, her manner dramatic, suggests the possibility she is exaggerating her psychiatric symptoms."  Therefore, the Board finds that another VA psychiatric examination must be provided on remand.
 
Updated VA treatment records should also be requested.  38 U.S.C.S. § 5103A(c) (LexisNexis 2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1. Update the file with any VA treatment records relevant to the Veteran's claims.  If any requested records are unavailable, the Veteran should be notified of such.

2.  After completing the development requested above, schedule the Veteran for a VA psychiatric examination to assess the current nature and severity of her psychiatric disability.  The examiner must identify the nature and severity of the Veteran's psychiatric symptoms and indicate the impact of the condition both socially and occupationally.  The claims file should be made available to the examiner and review of the file should be noted in the requested report.

The examiner should specifically discuss the frequency, severity, and duration of the Veteran's psychiatric symptoms and describe how the symptoms have impacted the Veteran's work, family relations, judgment, thinking, and mood.

3.  In regards to sleep apnea, schedule the Veteran for an examination by an appropriate medical professional to ascertain the nature and etiology of her sleep apnea and heart condition.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  

(a)  Please identify by medical diagnosis the Veteran's sleep conditions, if any.  

(b)  For each diagnosis, the examiner should state whether it is at least as likely as not (e.g. at least a 50 percent probability or greater) that the Veteran's condition began in service or is otherwise related to service?  

In providing this opinion, the examiner is to consider the Veteran's competent lay statements regarding excessive daytime sleepiness during service.  The examiner's attention is also directed to December 2008 VA examination that documented a diagnosis of mild-REM related sleep disordered breathing and June 2008 VA treatment records that indicated a diagnosis of obstructive sleep apnea.   

The examiner should describe the nature and extent of the Veteran's sleep condition and symptoms.  To the extent possible, the examiner should distinguish symptoms due to Major Depressive Disorder, including insomnia, from those due to the reported sleep condition.  If this is not possible, the examiner should identify all symptoms that overlap.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.  The examiner is advised that the Veteran is competent to report symptoms he observed during and after service and that her reports must be taken into account in formulating the requested opinions.
	
4.  Readjudicate the claims on appeal.  If the benefits requested on appeal are not granted in full, the Veteran and her representative should be furnished a Supplemental Statement of the Case and provided an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


